DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/11/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claim 1 recites 
receiving a seed document including content;
determining that the seed document is a patent document and that the content includes a patent claim;
analyzing the patent claim according to a natural language processing technique to identify an element of the patent claim, the element comprising a plurality of syntactically related concepts in the patent claim, the element being one of a plurality of elements of the patent claim, and the element including a plurality of words;
determining a breadth of the element with respect to one or more additional elements of the plurality of elements of the patent claim;
generating, based at least partly on the breadth of the element, a search string that includes one or more of the words of the plurality of words of the claim element;
sending the search string to a third-party searching authority;
receiving a collection of documents from the third-party searching authority, the collection of documents being responsive to the search string and the collection of documents being ranked according to a first order;
modifying rankings of the collection of documents to generate a re-ranked collection of documents, the re-ranked collection of documents being ranked according to a second order; and
generating data of a user interface that includes at least a portion of the re-ranked collection of documents.

The claim relates to a human organizing of ideas. This reads on a first human:
receiving a document (e.g., written text) from a second human;
determining the document is a patent and includes a claim;
identifying elements (e.g. words, phrases) in the claim(s);
determining a topic based on the elements (i.e., identified words, phrases);
writing down key concepts related to the identified elements;
handing the written key concepts to a third human (e.g., librarian);
receiving documents related to the key concepts identified and written down before from the third human, wherein the documents are ranked in a particular order (e.g., relevancy, date, etc.);
modifying the ranked documents based on a different order (e.g., descending, ascending) to generate a re-ranked order of documents;
writing down on paper for display the re-ranked documents.

The independent claim 9 recites 
obtaining a patent document that includes a claim;
analyzing words of the claim to identify an element of the claim, the element comprising a plurality of syntactically related concepts in the claim;
generating a search string that includes at least one word from the element of the claim; and
sending, via the one or more communication interfaces, the search string to a third- party searching authority.

The claim relates to a human organizing of ideas. This reads on a first human:
receiving a document (e.g., patent) from a second human;
identifying elements (e.g. words, phrases) in the claim(s) that are related (e.g., same topic, synonyms, etc.);
writing down key concepts related to or present in the identified elements;
handing the written key concepts to a third human (e.g., librarian);

The independent claim 16 recites 
all the limitations as in claim 9, above, and
receiving a collection of documents from the third-party searching authority, the collection of documents being responsive to the search string.

The claim relates to a human organizing of ideas. This reads on a first human:
see discussion for claim 9, above, and
receiving documents related to the key concepts identified and written down before from the third human.

This judicial exception is not integrated into a practical application because for example: claim 1 recites “a user interface” and claim 9 recites “one or more communication interfaces,” “one or more processors,” and “non-transitory computer-readable media.” As an example, in [0108] of the as filed specification, “The system 1100 may also include processing resources as represented by processors 1106, such as at least one or more access components, control logic circuits, central processing units, or processors, and computer-readable storage media 1108. The computer-readable storage media 1108 may include volatile and nonvolatile memory, removable and non-removable media implemented in any method or technology for storage of information, such as computer-readable instructions, data structures, program modules, or other data. Such memory includes, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, RAID storage systems, or any other medium which can be used to store the desired information and which can be accessed by a computing device.” Therefore, a general-purpose computer or computing device is described and mainly used as an application thereof. Accordingly, these additional elements do not integrate the abstract idea into a practical idea because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claim is not patent eligible. 
With respect to claim 2, the claim recites: 
performing an analysis of words included in individual documents of the collection of documents with respect to the plurality of words included in the element;
determining, based at least partly on the analysis, a portion of a document included in the collection of documents that includes at least a portion of the plurality of words included in the element;
generating a mapping indicating an association between the claim element and the portion of the document; and
generating additional data of an additional user interface that includes the mapping.

The claim relates to a human organizing of ideas. This reads on a first human:
reading/interpreting the words in the documents received from the third human;
determining similarities with the original keywords identified by the first human;
drawing a table to compare the original claim with portions of the documents received from the third human;
writing/drawing the table down on paper as display.
No additional limitations are present. 	

With respect to claim 3, the claim recites: 
the additional user interface includes a claim chart including at least a first column, a second column, and at least one row;
the first column includes the claim element and the second column includes the portion of the document; and
the claim element and the portion of the document are disposed in a same row of the claim chart.

The claim relates to a human organizing of ideas. This reads on a first human:
including in the drawing of the table at least two columns and one row;
the first column corresponding to the original claim and the second one to the received document (from third human);
the corresponding related claims/portions of document in the same row.
No additional limitations are present. 	

With respect to claim 4, the claim recites: 
performing an analysis of words included in portions of the seed document other than a claims portion of the seed document with respect to the plurality of words included in the element;
determining, based at least partly on the analysis, a portion of the seed document that includes at least a portion of the plurality of words included in the element;
generating a mapping indicating an association between the claim element and the portion of the seed document; and
generating additional data of an additional user interface that includes the mapping

The claim relates to a human organizing of ideas. This reads on a first human:
analyzing words in the document (i.e., patent) received in portions like the abstract, specification, etc. based on the words identified in the claims;
determining that some of the words identified in the claims are present in the other portions of the document;
drawing a map or table based on the words identified in the claims and the related portions of the document;
drawing said table on a piece of paper.
No additional limitations are present. 	

With respect to claim 5 the claim recites: 
determining a measure of validity of the claim based at least partly on the mapping; and
wherein the user interface includes the measure of validity.

The claim relates to a human organizing of ideas. This reads on a first human:
determine the validity of a claim based on previous table;
including in the piece of paper containing the table, the validity determined above.
No additional limitations are present. 	

With respect to claim 6 the claim recites: 
determining that the patent claim is an independent claim;
identifying a dependent claim from the content of the seed document;
determining a frequency of occurrence of one or more terms included in the dependent claim in individual documents of the collection of documents; and
modifying the rankings of the collection of documents includes re-ranking the collection of documents based at least in part on the frequency of occurrence of the one or more terms of the dependent claim within the individual documents of the collection of documents.

The claim relates to a human organizing of ideas. This reads on a first human:
determining that a claim is an independent claim;
identifying dependent claims in the document;
counting how often a word occurs in dependent claims of each document received from the third human;
modifying the order of ranked documents by the third human based on the number of times the word occurs.
No additional limitations are present. 	

With respect to claim 7, the claim recites: 
obtaining a corpus of additional patent documents related to the seed document;
determining a first additional frequency of occurrence of one or more terms included in the search string in individual patent documents of the corpus of additional patent documents; and
determining a second additional frequency of occurrence of the one or more terms included in the search string in portions of the seed document other than a claims portion of the seed document; and
wherein the rankings of the collection of documents are also modified based at least partly on the first additional frequency of occurrence and the second additional frequency of occurrence.

The claim relates to a human organizing of ideas. This reads on a first human:
receiving a group of documents related to the received document (i.e., written text) from second human;
counting how often a word occurs in dependent claims of each document received from the third human;
counting how often a word occurs in list of key concepts used for searching in each document received from the third human;
modifying the ranking of documents based on the two counts described above.
No additional limitations are present. 	

With respect to claim 8, the claim recites: 
wherein the rankings of the collection of documents are modified according to a set of criteria that is different from one or more criteria used by the third- party searching authority to rank the collection of documents.

The claim relates to a human organizing of ideas. This reads on a first human:
modifying the ranking of the documents based on a criteria different to the criteria used by the third human (i.e., third party).
No additional limitations are present. 	

With respect to claim 10, the claim recites: 
the patent document is classified according to a classification; and
the non-transitory computer-readable media store additional computer-executable instructions, that when executed by the one or more processors cause the one or more processors to perform additional operations comprising:
obtaining a plurality of additional patent documents, the plurality of additional patent documents being classified according to the classification and the plurality of additional patent documents including a first set of additional patent documents having a first priority date before a priority date of the patent document and a second set of additional patent documents having a second priority date after the priority date of the patent document;
determining a first frequency of occurrence of a word of the element of the claim in the first set of additional patent documents;
determining a second frequency of occurrence of the word of the element of the claim in the second set of additional patent documents;
analyzing the first frequency of occurrence of the word with respect to a first threshold frequency of occurrence; and
analyzing the second frequency of occurrence of the word with respect to a second threshold frequency of occurrence, the second threshold frequency of occurrence being greater than the first threshold frequency of occurrence.

The claim relates to a human organizing of ideas. This reads on a first human:
categorizing the patent based on a specific predefined classification;
receiving multiple patent documents, classifying said documents based on the classification and based on the priority date (i.e., two lists: before a priority date and after a priority date);
counting how often a word occurs in each patent documents received categorized in the first list (e.g., before a priority date);
counting how often a word occurs in each patent documents received categorized in the second list (e.g., after a priority date);
analyzing said counted words occurring in the first list with a threshold (e.g., maximum, limit)
analyzing said counted words occurring in the first list with a second threshold (e.g., maximum, limit), which is greater than the previous threshold.
No additional limitations are present. 	

With respect to claim 11, the claim recites: 
determining that the first frequency of occurrence of the word is less than the first threshold frequency of occurrence; and
determining that the second frequency of occurrence of the word is greater than the second threshold frequency of occurrence; and
wherein generating the search string includes adding the word to the search string based at least partly on the first frequency of occurrence of the word being less than the first threshold frequency of occurrence and the second frequency of occurrence of the word being greater than the second threshold frequency of occurrence.

The claim relates to a human organizing of ideas. This reads on a first human:
determining that the first count of words (i.e., corresponding to the first list) is less than the first threshold (e.g., predefined value)
determining that the second count of words (i.e., corresponding to the first list) is greater than the second threshold (e.g., predefined value)
when writing the list of important key word (e.g., for searching, considers both counts and if they meet or not the specified criteria, in the above two points.
No additional limitations are present. 	

With respect to claim 12, the claim recites: 
wherein the non-transitory computer-readable media store further computer-executable instructions, that when executed by the one or more processors cause the one or more processors to perform further operations comprising determining a breadth of the element based at least partly on first frequency of occurrence of the word and the second frequency of occurrence of the word.

The claim relates to a human organizing of ideas. This reads on a first human:
determining the scope of the words/phrases (i.e., elements) based on the specified criteria, in the first two points of previous claim.
No additional limitations are present. 	

With respect to claim 13, the claim recites: 
receiving a collection of documents from the third-party searching authority, the collection of documents being responsive to the search string and the collection of documents being ranked according to a first order;
modifying rankings of the collection of documents to generate a re-ranked collection of documents, the re-ranked collection of documents being ranked according to a second order; and
generating data of a user interface that includes at least a portion of the re-ranked collection of documents.

The claim relates to a human organizing of ideas. This reads on a first human:
receiving documents related to the key concepts identified and written down before from the third human, wherein the documents are ranked in a particular order (e.g., relevancy, date, etc.);
modifying the ranked documents based on a different order (e.g., descending, ascending) to generate a re-ranked order of documents;
writing down on paper for display the re-ranked documents.
No additional limitations are present. 	

With respect to claim 14, the claim recites: 
modifying the search string to generate a modified search string, the modified search string including an additional word that is different from one or more words included in the search string;
sending, via the one or more communication interfaces, the modified search string to the third-party searching authority; and
receiving an additional collection of documents from the third-party searching authority, the additional collection of documents being responsive to the additional search string.

The claim relates to a human organizing of ideas. This reads on a first human:
modifying the list of key concepts used for searching, to include an additional word, different to the words already in the list;
handing the written key concepts to a third human (e.g., librarian);
receiving documents related to the key concepts identified and written down before from the third human.
No additional limitations are present. 	

With respect to claim 15, the claim recites: 
determining an additional word included in at least one document of the collection of documents or a portion of the patent document other than a claims portion of the patent document;
the additional word is semantically similar to the at least one word from the element of the claim included in the search string; and
the modified search string includes the additional word.

The claim relates to a human organizing of ideas. This reads on a first human:
analyzing words in the document (i.e., patent) received in portions like the abstract, specification, etc. based and determining if additional words present;
wherein the additional word is similar in meaning (e.g., synonym)
modifying the list of key concepts used for searching, to include the additional word.
No additional limitations are present. 	

With respect to claim 17, the claim recites: 
determining a part of speech for individual words included in the claim; and
determining limitations included in the claim by identifying at least one of nouns, noun and adjective couplings, verbs, or verb and adverb couplings with respect to the words included in the claim; and
wherein the element of the claim includes a plurality of the limitations included in the claim.

The claim relates to a human organizing of ideas. This reads on a first human:
identifying and/or labeling the words as noun, verb, etc.;
further identifying noun/adjective/verb/adverb couplings as limitations; 
wherein each claim containes more than one of these couplings.
No additional limitations are present. 	

With respect to claim 18, the claim recites: 
determining a plurality of predicates included in the claim and a plurality of arguments included in the claim;
determining at least one predicate of the one or more predicates that corresponds to an argument of the one or more arguments; and
wherein the element of the claim includes at least a grouping of an argument of the plurality of arguments with a predicate of the plurality of predicates.

The claim relates to a human organizing of ideas. This reads on a first human:
determining multiple predicates (verb and description) included in the claim as well as other phrases;
determining that at least one of the phrases correspond to a predicate;
wherein the words or phrases of the claim includes at least one of the phrases / predicates.
No additional limitations are present. 	

With respect to claim 19, the claim recites: 
the collection of documents is ranked according to a first order; and
the method further comprises modifying rankings of the collection of documents to generate a re-ranked collection of documents, the re-ranked collection of documents being ranked according to a second order.

The claim relates to a human organizing of ideas. This reads on a first human:
wherein the documents are ranked in a particular order (e.g., relevancy, date, etc.);
modifying the ranked documents based on a different order (e.g., descending, ascending) to generate a re-ranked order of documents;
No additional limitations are present. 	

With respect to claim 20, the claim recites: 
determining a portion of a document included in the re-ranked collection of documents that includes at least a portion of words included in the element;
generating a mapping indicating an association between the claim element and the portion of the document; and
generating data of a user interface that includes a claim chart including at least a first column, a second column, and at least one row; and
wherein the first column includes the claim element, the second column includes the portion of the document; and the claim element and the portion of the document are disposed in a same row of the claim chart.

The claim relates to a human organizing of ideas. This reads on a first human:
determining a words/phrases (e.g. predicates) present in the claims are also present in the received documents;
drawing a table to compare the original claim with portions of the documents received;
writing/drawing the table down on paper as display, including in the drawing of the table at least two columns and one row; the first column corresponding to the original claim and the second one to the received document (from third human);
the corresponding related claims/portions of document in the same row.
No additional limitations are present. 	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear whether the method recited in claim 7 is further describing the “modification…” as disclosed in claim 1 or to the “modification…” as disclosed in claim 6. The Examiner notes that with the interest of compact prosecution the method recited in claim 7 is further describing the “modification…” as disclosed in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haslam et al. (US 20080154848 A1).

As to independent claim 9, Haslam et al. teaches:
9. A system comprising:
one or more communication interfaces (see Fig. 4 and ¶ [0059]: “…FIG. 4 illustrates that, in one embodiment, the instance 401 may be in communication with instance 422, so that search, analysis and comparison tasks may be shared across computers.”);
one or more processors (see Fig. 4 and ¶ [0059] wherein the computer use inherently uses one or more processors);
non-transitory computer-readable media storing computer-executable instructions, that when executed by the one or more processors cause the one or more processors to perform operation (see Fig. 4 and ¶ [0059] wherein the computer use inherently uses non-transitory computer-readable media) comprising:
obtaining a patent document that includes a claim (see ¶ [0058]: “Content analysis software 401 comprises user interface 402 for users to enter input, such as subject document identifiers for references to be searched, analyzed or compared, and/or directories [i.e., seed document] where content [i.e., content] may be found, analyzed or compared. Optionally, content analysis software 401 contains content object model 404 that represents content to be analyzed and compared. The content object model 404 may contain data structures that reflect the schema for content database 418, or the content object model 404 may contain other data structures such as object oriented paradigms suitable for holding content information. As just one example, if the content object model 404 contains a class to represent issued patents [i.e., patent document], then class Patent may contain a collection of Claims. Similarly, the Claim class may contain a Claim strings collection [i.e., patent claim], wherein each Claim string holds information about a claim string. For example, the Patent class may have an Inventors collection, a UPC classifications collection, an IPC classifications collection, a Title field, an Abstract field, and other fields that one would expect to represent Patent content.”);
analyzing words of the claim to identify an element of the claim (see ¶ [0059]: “The content analysis software 401 may also contain a natural language processing component 408.”), the element comprising a plurality of syntactically related concepts in the claim (see ¶ [0059]: “The natural language processing component 408 may ascertain information about content text [i.e., patent – collection of claims], so that a similarity in meaning [i.e., syntactically related] between text segments [i.e., elements] may be ascertained.”);
generating a search string that includes at least one word from the element of the claim (see ¶ [0059 and 0061]: “[0059] Still referring to FIG. 4, other modules in the content analysis software 401 may include a search component 406, used to search for other content in the content database 418, and/or used to query against one or more third party databases 414, and/or used to retrieve material from one or more third party web servers 416…  …The comparison and scoring component 410 [i.e., associated with the breadth of elements] may also use the natural language processing component 408 to identify strings or phrases in one text segment that are similar in meaning to strings  [i.e., search strings] or phrases in another text segment. Finally, the comparison and scoring component 410 may also generate metrics related to certain fields of content, such as claim breadth metrics concerning patent claims. The content analysis software 401 may also contain a report component 412 that outputs reports of the comparisons and analysis of content. For example, report component 412 may output one or more claim charts that illustrate strings in reference content that are similar in meaning to a claim in a subject patent document. As another example, the report component 412 may just output a list of documents containing reference content, where each reference document may be similar to subject content. … [0061] Turning to FIG. 6, another method of searching for content from a database, a web site, or from an XML web service is shown. At start step 600, a user or computer program may specify subject content. As one example, a user may specify a claim from a patent document). In step 602, the method may automatically extract terms from the subject content [i.e., generation of search string]. For example, the nouns and verbs from text may easily be extracted from logical relations that are output from the natural language processing system described in U.S. Pat. No. 6,871,174, incorporated by reference earlier.”); and
sending, via the one or more communication interfaces, the search string to a third- party searching authority (see Fig. 4 and ¶ [0059 and 0061]: “[0059] Still referring to FIG. 4, other modules in the content analysis software 401 may include a search component 406, used to search for other content in the content database 418, and/or used to query against one or more third party databases 414, and/or used to retrieve material from one or more third party web servers 416. … [0061] Turning to FIG. 6, another method of searching for content from a database, a web site, or from an XML web service [i.e., third party search authority] is shown.”).

As to independent claim 16, Haslam et al. teaches:
16. A method comprising:
[the limitations as in claim 9, above]; and 
receiving a collection of documents from the third-party searching authority, the collection of documents being responsive to the search string (see ¶ [0055 and 0056]: “[0055] Step 204 involves searching for a list of reference content that may be relevant to the strings [i.e., search strings] within the subject content. The search for reference content may involve crawling backwards and forwards through citations, if any, contained inside of the subject content, or it may involve querying for content based on terms inside the text found within the current subject content, or it may involve retrieving one or more reference files specified by the user. Possible search methods are explained further in relation to FIGS. 5, 6 and 7 [i.e., Fig. 6, link to third-party searching]… [0056] …In step 216, the program ranks and reports the results. Step 216 may output reference results, such that the most similar reference results are listed near the top of a table of results (e.g. the report output may be ranked by descending similarity [i.e., first order])... [0061]: “…The search routine ends at step 608 [i.e., Fig. 6, associated with third-party searching] since a list of reference content [i.e., collection of documents] is returned from the web site, and/or database, and/or XML web service [i.e., third party search authority].”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haslam et al. (US 20080154848 A1) and further in view of Liao et al. (US 20110191310 A1).

As to independent claim 1, Haslam et al. teaches:
1. A method comprising:
receiving a seed document including content (see ¶ [0058]: “Fig. 4; [0058] …Content analysis software 401 comprises user interface 402 for allowing users to enter input, such as subject document identifiers for references to be searched, analyzed or compared, and/or directories [i.e., seed document] where content [i.e., content] may be found, analyzed or compared.”);
determining that the seed document is a patent document and that the content includes a patent claim (see ¶ [0058]: “As just one example, if the content object model 404 contains a class to represent issued patents [i.e., patent document], then class Patent may contain a collection of Claims. Similarly, the Claim class may contain a Claim strings collection [i.e., patent claim], wherein each Claim string holds information about a claim string.”);
analyzing the patent claim according to a natural language processing technique to identify an element of the patent claim (see ¶ [0059]: “The content analysis software 401 may also contain a natural language processing component 408.”), the element comprising a plurality of syntactically related concepts in the patent claim, the element being one of a plurality of elements of the patent claim, and the element including a plurality of words (see ¶ [0054 and 0059]: “[0054] … Criteria by which file history strings are associated with claim strings may include finding one or more matching terms in the strings being compared, finding one or more terms that have a certain part of speech (e.g. noun, verb, etc) [i.e., syntactically related] within strings being compared, or having a similarity score higher than a threshold value, or using any similar text matching algorithms implemented by natural language processing systems. [0059] The natural language processing component 408 may ascertain information about content text [i.e., patent – collection of claims], so that a similarity in meaning between text segments [i.e., elements] may be ascertained.”);
determining a breadth of the element with respect to one or more additional elements of the plurality of elements of the patent claim (see ¶ [0059]: “Finally, the comparison and scoring component 410 may also generate metrics related to certain fields of content, such as claim breadth metrics concerning patent claims [i.e., breadth of elements].”);
generating, based at least partly on the breadth of the element, a search string that includes one or more of the words of the plurality of words of the claim element (see ¶ [0059 and 0061]: “[0059] Still referring to FIG. 4, other modules in the content analysis software 401 may include a search component 406, used to search for other content in the content database 418, and/or used to query against one or more third party databases 414, and/or used to retrieve material from one or more third party web servers 416…  …The comparison and scoring component 410 [i.e., associated with the breadth of elements] may also use the natural language processing component 408 to identify strings or phrases in one text segment that are similar in meaning to strings  [i.e., search strings] or phrases in another text segment. Finally, the comparison and scoring component 410 may also generate metrics related to certain fields of content, such as claim breadth metrics concerning patent claims. The content analysis software 401 may also contain a report component 412 that outputs reports of the comparisons and analysis of content. For example, report component 412 may output one or more claim charts that illustrate strings in reference content that are similar in meaning to a claim in a subject patent document. As another example, the report component 412 may just output a list of documents containing reference content, where each reference document may be similar to subject content. … [0061] Turning to FIG. 6, another method of searching for content from a database, a web site, or from an XML web service is shown. At start step 600, a user or computer program may specify subject content. As one example, a user may specify a claim from a patent document). In step 602, the method may automatically extract terms from the subject content [i.e., generation of search string]. For example, the nouns and verbs from text may easily be extracted from logical relations that are output from the natural language processing system described in U.S. Pat. No. 6,871,174, incorporated by reference earlier.”);
sending the search string to a third-party searching authority (see ¶ [0059 and 0061]: “[0059] Still referring to FIG. 4, other modules in the content analysis software 401 may include a search component 406, used to search for other content in the content database 418, and/or used to query against one or more third party databases 414, and/or used to retrieve material from one or more third party web servers 416. … [0061] Turning to FIG. 6, another method of searching for content from a database, a web site, or from an XML web service [i.e., third party search authority] is shown.”);
receiving a collection of documents from the third-party searching authority (see ¶ [0061]: “…The search routine ends at step 608 [i.e., Fig. 6, associated with third-party searching] since a list of reference content [i.e., collection of documents] is returned from the web site, and/or database, and/or XML web service [i.e., third party search authority].”), the collection of documents being responsive to the search string and the collection of documents being ranked according to a first order (see ¶ [0055 and 0056]: “[0055] Step 204 involves searching for a list of reference content that may be relevant to the strings [i.e., search strings] within the subject content. The search for reference content may involve crawling backwards and forwards through citations, if any, contained inside of the subject content, or it may involve querying for content based on terms inside the text found within the current subject content, or it may involve retrieving one or more reference files specified by the user. Possible search methods are explained further in relation to FIGS. 5, 6 and 7 [i.e., Fig. 6, link to third-party searching]… [0056] …In step 216, the program ranks and reports the results. Step 216 may output reference results, such that the most similar reference results are listed near the top of a table of results (e.g. the report output may be ranked by descending similarity [i.e., first order])...”);

However, Haslam et al. do not explicitly teach, but Liao et al. does teach:
modifying rankings of the collection of documents to generate a re-ranked collection of documents, the re-ranked collection of documents being ranked according to a second order (see ¶ [0015 and 0047]: “[0015] In yet a third embodiment, the invention provides a method for receiving and processing search queries and presenting search results to users, the method comprising: receiving a query comprising terms representing a patent claim search; using a search engine to retrieve from a database a set of patent claims, each of the set of patent claims responsive to the query; ranking a set of patent documents having one or more claims from the set of patent claims; re-ranking the set of patent documents using a set of patent features to generate a re-ranked set of patent documents; and generating for display an ordered list of patent claims responsive to the query from the re-ranked set of patent documents. [0047] …At step 408, the system re-ranks the first set of patent documents based on the set of patent features to generate a re-ranked set of patent documents. This may be done by generating a set of feature scores from which a similarity determination [i.e., associated with the second order used for re-ranking] may be made. The system may also normalize the set of scores using known techniques. The method may include delimiting the set of documents using a threshold scoring requirement.” ); and
generating data of a user interface that includes at least a portion of the re-ranked collection of documents (see ¶ [0015]: “…generating for display an ordered list of patent claims responsive to the query from the re-ranked set of patent documents”).
Haslam et al. and Liao et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in intellectual property management. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haslam et al. to incorporate the teachings of Liao et al. of modifying rankings of the collection of documents to generate a re-ranked collection of documents, the re-ranked collection of documents being ranked according to a second order and generating data of a user interface that includes at least a portion of the re-ranked collection of documents which provides the benefit of facilitating an efficient and highly effective, and much improved, searching and retrieving operation ([0042] of Liao et al.).

Regarding claim 2, Haslam et al. in combination with Liao et al. teaches the limitations as in claim 1, above, and Haslam et al. further teaches:
2. The method as recited in claim 1, further comprising:
performing an analysis of words included in individual documents of the collection of documents with respect to the plurality of words included in the element (see ¶ [0059]: “…The comparison and scoring component 410 may use lexical and logical information from the natural language processing component 408 in order to generate similarity scores between subject [i.e., patent text] and reference content [i.e., collection of documents], and the comparison and scoring component 410 may also calculate other comparison scores, such as UPC similarity, IPC similarity, centroid similarity, or others. The comparison and scoring component 410 may also use the natural language processing component 408 to identify strings or phrases in one text segment that are similar in meaning to strings or phrases in another text segment [i.e., elements].”);
determining, based at least partly on the analysis, a portion of a document included in the collection of documents that includes at least a portion of the plurality of words included in the element (see Fig. 23-24  and ¶ [0053 and 0055]: “[0053]… Criteria by which file history strings are associated with claim strings may include finding one or more matching terms in the strings [i.e., segments (i.e., elements)] being compared, finding one or more terms that have a certain part of speech (e.g. noun, verb, etc) within strings being compared, or having a similarity score higher than a threshold value, or using any similar text matching algorithms implemented by natural language processing systems. For example, similarity scores between strings may be calculated using a method described in U.S. Pat. No. 6,871,174, or may be calculated using the logical relation match method described in relation to FIGS. 16A, 16B, 16C, 16D and 16E, or it may involve use of a similarity match method described in relation to other natural language processing systems known to one of ordinary skill in the art. [0055] …In step 210, similarity scores are generated by comparing lexical, logical information generated in steps 208, as well as by comparison of other properties of the current subject content [i.e., patent text] and current reference content [i.e., collection of documents]. Comparison may involve matching methods described by U.S. Pat. No. 6,871,174, or using methods described in relation to FIGS. 16A-16E, or any other matching method for a natural language processing system.”);
generating a mapping indicating an association between the claim element and the portion of the document (see Figs. 23-24 and ¶ [0049 and 0059]: “[0049] …In the latter example of infringement analysis, software may also include claim charts mapping claims (e.g. claims with a low brevity score) against references. [0059] …The content analysis software 401 may also contain a report component 412 that outputs reports of the comparisons and analysis of content. For example, report component 412 may output one or more claim charts that illustrate strings in reference content that are similar in meaning to a claim in a subject patent document.”); and
generating additional data of an additional user interface that includes the mapping (see Figs. 23-24 (Subject and Reference Comparison Results: “Automatically Generated Claim Chart” [i.e., mapping] wherein left column comprises the claim elements of subject patent [i.e., patent document] and the right column comprises the similar sentences in the reference content [i.e., portion of document]) and ¶ [0059]: “…As another example, the report component 412 may just output a list of documents containing reference content, where each reference document may be similar to subject content. Optionally, the report component 412, and/or all of the content analysis software 401 may run on a web server 420, or communicate with a web server 420 so that access to the content analysis software 401 and output reports is easily accessible to users [i.e., additional user interface].”).

Regarding claim 3, Haslam et al. in combination with Liao et al. teaches the limitations as in claim 2, above, and Haslam et al. further teaches:
3. The method as recited in claim 2, wherein:
the additional user interface includes a claim chart including at least a first column, a second column, and at least one row (see Figs. 23-24 and ¶ [0111]: “… Referring to FIG. 24, a claim chart report 2400 is shown, and it includes one or more claims from subject patent content in column 2402, and similar strings, as determined by the content analysis software, from reference content shown in column 2404.”);
the first column includes the claim element and the second column includes the portion of the document (see Figs. 23-24 (columns: 2402, 2404) and ¶ [0111] citations as in limitation, above.); and
the claim element and the portion of the document are disposed in a same row of the claim chart (see Figs. 23-24 (rows: 2304, 2306) and ¶ [0111] citations as in limitation, above.).

Regarding claim 4, Haslam et al. in combination with Liao et al. teaches the limitations as in claim 1, above, and Haslam et al. further teaches:
4. The method as recited in claim 1, further comprising:
performing an analysis of words included in portions of the seed document other than a claims portion of the seed document with respect to the plurality of words included in the element (see Fig. 22 and ¶ [0052]: “Referring to FIG. 1, a method for determining strings [i.e., analysis of words] in the specification, and/or file history, and/or extrinsic sources [i.e., portions of the seed document other than claims] that may be associated with claim strings [i.e., elements] is shown. The strings that may be associated with the claim strings can be useful in interpreting claims, and therefore, may be useful in interpreting the scope of the claims, as well as for finding art related to the subject claims…”);
determining, based at least partly on the analysis, a portion of the seed document that includes at least a portion of the plurality of words included in the element (see Fig. 22 (2204, 2208): “opening a file” on the “Claim 1, subject patent” column [i.e., element] and “one embodiment includes software for opening a file” on the “Similar Sentences from Specification, File History, Extrinsic Evidence” column [i.e., portion of the seed document]. [i.e., words determined to be included in the seed document: “opening a file”], and [0110]: … Referring to FIG. 22, the chart report 2200 includes one or more claims [i.e., element] from subject patent content starting in column 2201, and similar strings found from the subject patent specification and/or the subject patent prosecution history [i.e., seed document], displayed in column 2207… Area 2204 of the report includes the first claim string of a sample claim, and corresponding area 2208 includes one or more strings that are determined by the content analysis software to be similar in meaning to the claim string of the claim.”);

    PNG
    media_image1.png
    356
    516
    media_image1.png
    Greyscale

generating a mapping indicating an association between the claim element and the portion of the seed document (see Fig. 22 (2204, 2208) citation as in limitation, above.); and
generating additional data of an additional user interface that includes the mapping (see Fig. 22 (chart report 2200 [i.e., additional user interface])).

Regarding claim 5, Haslam et al. in combination with Liao et al. teaches the limitations as in claim 4, above, and Haslam et al. further teaches:
5. The method as recited in claim 4, further comprising: 
determining a measure of validity of the claim based at least partly on the mapping (see ¶ [0121]: “FIG. 28 shows a sample report 2800 for a comparison of a set of subject content items with a set of reference items. Reports of this type may be generated from an embodiment of content analysis software. One use for the report 2800 may be to list candidate subject patent content that may read against some or all reference content. This may aid in prioritizing searches for art for a queue of patent content, and/or it may aid in reviews that involve comparing a portfolio of patent documents against a set of reference items. In the sample report of FIG. 28, area 2802 shows an overall score [i.e., validity of the claim based on mapping (i.e., reference compared to patent document)] of how references compared with one or more claim text inside the subject patent document. The score shown in 2802 may be the mean, median, mode or other average of any or all of the reference scores described earlier…”); and
wherein the user interface includes the measure of validity (see ¶ [0121] citation as in limitation above, and Fig. 28 [2802].).

Regarding claim 8, Haslam et al. in combination with Liao et al. teaches the limitations as in claim 1, above.
Liao et al. further teaches:
8. The method as recited in claim 1, wherein the rankings of the collection of documents are modified according to a set of criteria that is different from one or more criteria used by the third- party searching authority [disclosed by Haslam et al.] to rank the collection of documents (see ¶ [0015 and 0047]: “[0015] In yet a third embodiment, the invention provides a method for receiving and processing search queries and presenting search results to users, the method comprising: receiving a query comprising terms representing a patent claim search; using a search engine to retrieve from a database a set of patent claims, each of the set of patent claims responsive to the query; ranking a set of patent documents having one or more claims from the set of patent claims; re-ranking the set of patent documents using a set of patent features [i.e., associated with a different criteria] to generate a re-ranked set of patent documents;… [0047] … At step 404 the system executes a search engine to retrieve from a database a first set of patent documents, each of the first set of patent documents comprising one or more claims responsive to the user query. At step 406, optional, the system collects training data and assigns a weighting to the set of features, which may used in scoring the various features. At step 408, the system re-ranks the first set of patent documents based on the set of patent features to generate a re-ranked set of patent documents. This may be done by generating a set of feature scores from which a similarity determination may be made.”).
 Haslam et al. and Liao et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in intellectual property management. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haslam et al. to incorporate the teachings of Liao et al. of modifying rankings of the collection of documents to generate a re-ranked collection of documents, the re-ranked collection of documents being ranked according to a second order and generating data of a user interface that includes at least a portion of the re-ranked collection of documents which provides the benefit of facilitating an efficient and highly effective, and much improved, searching and retrieving operation ([0042] of Liao et al.).
Regarding claim 13, Haslam et al. teaches the limitations as in claim 9, above, and further teaches:
13. The system as recited in claim 9, wherein the non-transitory computer-readable media store additional computer-executable instructions, that when executed by the one or more processors cause the one or more processors to perform additional operations  (see Fig. 4 and ¶ [0059] citation as in claim 9, above. Wherein the computer use inherently uses non-transitory computer-readable media.) comprising:
receiving a collection of documents from the third-party searching authority (see ¶ [0061]: “…The search routine ends at step 608 [i.e., Fig. 6, associated with third-party searching] since a list of reference content [i.e., collection of documents] is returned from the web site, and/or database, and/or XML web service [i.e., third party search authority].”), 
the collection of documents being responsive to the search string and the collection of documents being ranked according to a first order (see ¶ [0055 and 0056]: “[0055] Step 204 involves searching for a list of reference content that may be relevant to the strings [i.e., search strings] within the subject content. The search for reference content may involve crawling backwards and forwards through citations, if any, contained inside of the subject content, or it may involve querying for content based on terms inside the text found within the current subject content, or it may involve retrieving one or more reference files specified by the user. Possible search methods are explained further in relation to FIGS. 5, 6 and 7 [i.e., Fig. 6, link to third-party searching]… [0056] …In step 216, the program ranks and reports the results. Step 216 may output reference results, such that the most similar reference results are listed near the top of a table of results (e.g. the report output may be ranked by descending similarity [i.e., first order])...”);

However, Haslam et al. do not explicitly teach, but Liao et al. does teach:
modifying rankings of the collection of documents to generate a re-ranked collection of documents, the re-ranked collection of documents being ranked according to a second order (see ¶ [0015 and 0047] citations of Liao et al. as in claim 1, above.); and
generating data of a user interface that includes at least a portion of the re-ranked collection of documents (see ¶ [0015] citations of Liao et al. as in claim 1, above.).
Haslam et al. and Liao et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in intellectual property management. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haslam et al. to incorporate the teachings of Liao et al. of modifying rankings of the collection of documents to generate a re-ranked collection of documents, the re-ranked collection of documents being ranked according to a second order and generating data of a user interface that includes at least a portion of the re-ranked collection of documents which provides the benefit of facilitating an efficient and highly effective, and much improved, searching and retrieving operation ([0042] of Liao et al.).

Regarding claim 19, Haslam et al. in combination with Liao et al. teaches the limitations as in claim 16, above, and Haslam et al. further teaches:
19. The method as recited in claim 16, wherein:
the collection of documents is ranked according to a first order(see ¶ [0055 and 0056]: “[0055] Step 204 involves searching for a list of reference content that may be relevant to the strings [i.e., search strings] within the subject content. The search for reference content may involve crawling backwards and forwards through citations, if any, contained inside of the subject content, or it may involve querying for content based on terms inside the text found within the current subject content, or it may involve retrieving one or more reference files specified by the user. Possible search methods are explained further in relation to FIGS. 5, 6 and 7 [i.e., Fig. 6, link to third-party searching]… [0056] …In step 216, the program ranks and reports the results. Step 216 may output reference results, such that the most similar reference results are listed near the top of a table of results (e.g. the report output may be ranked by descending similarity [i.e., first order])...”); 

However, Haslam et al. do not explicitly teach, but Liao et al. does teach:
the method further comprises modifying rankings of the collection of documents to generate a re-ranked collection of documents, the re-ranked collection of documents being ranked according to a second order(see ¶ [0015 and 0047] citations of Liao et al. as in claim 1, above.).
Haslam et al. and Liao et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in intellectual property management. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haslam et al. to incorporate the teachings of Liao et al. of modifying rankings of the collection of documents to generate a re-ranked collection of documents, the re-ranked collection of documents being ranked according to a second order which provides the benefit of facilitating an efficient and highly effective, and much improved, searching and retrieving operation ([0042] of Liao et al.).

Regarding claim 20, Haslam et al. in combination with Liao et al. teaches the limitations as in claim 19, above, and Haslam et al. further teaches:
20. The method as recited in claim 19, further comprising:
determining a portion of a document included in the re-ranked [taught by Liao et al. above] collection of documents that includes at least a portion of words included in the element (see Fig. 23-24  and ¶ [0053 and 0055]: “[0053]… Criteria by which file history strings are associated with claim strings may include finding one or more matching terms in the strings [i.e., segments (i.e., elements)] being compared, finding one or more terms that have a certain part of speech (e.g. noun, verb, etc) within strings being compared, or having a similarity score higher than a threshold value, or using any similar text matching algorithms implemented by natural language processing systems. For example, similarity scores between strings may be calculated using a method described in U.S. Pat. No. 6,871,174, or may be calculated using the logical relation match method described in relation to FIGS. 16A, 16B, 16C, 16D and 16E, or it may involve use of a similarity match method described in relation to other natural language processing systems known to one of ordinary skill in the art. [0055] …In step 210, similarity scores are generated by comparing lexical, logical information generated in steps 208, as well as by comparison of other properties of the current subject content [i.e., patent text] and current reference content [i.e., collection of documents]. Comparison may involve matching methods described by U.S. Pat. No. 6,871,174, or using methods described in relation to FIGS. 16A-16E, or any other matching method for a natural language processing system.”);
generating a mapping indicating an association between the claim element and the portion of the document (see Figs. 23-24 and ¶ [0049 and 0059]: “[0049] …In the latter example of infringement analysis, software may also include claim charts mapping claims (e.g. claims with a low brevity score) against references. [0059] …The content analysis software 401 may also contain a report component 412 that outputs reports of the comparisons and analysis of content. For example, report component 412 may output one or more claim charts that illustrate strings in reference content that are similar in meaning to a claim in a subject patent document.”); and
generating data of a user interface that includes a claim chart including at least a first column, a second column, and at least one row (see Figs. 23-24 and ¶ [0049 and 0059]: “[0049] …In the latter example of infringement analysis, software may also include claim charts mapping claims (e.g. claims with a low brevity score) against references. [0059] …The content analysis software 401 may also contain a report component 412 that outputs reports of the comparisons and analysis of content. For example, report component 412 may output one or more claim charts that illustrate strings in reference content that are similar in meaning to a claim in a subject patent document.”);  and
wherein the first column includes the claim element, the second column includes the portion of the document (see Figs. 23-24 (columns: 2402, 2404) and ¶ [0111]: “… Referring to FIG. 24, a claim chart report 2400 is shown, and it includes one or more claims from subject patent content in column 2402, and similar strings, as determined by the content analysis software, from reference content shown in column 2404.”); and 
the claim element and the portion of the document are disposed in a same row of the claim chart (see Figs. 23-24 (rows: 2304, 2306) and ¶ [0111] citations as in limitation, above.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Haslam et al. (US 20080154848 A1) further in view of Liao et al. (US 20110191310 A1) as applied to claim 1 above, and further in view of Sandhu et al. (US 20140324808 A1), Zilka et al. (US 7117443 B1), and Pedersen et al.  (US 20130282735 A1). 

Regarding claim 6, Haslam et al. in combination with Liao et al. teaches all of the limitations as in claim 1, above.
However, Haslam et al. in combination with Liao et al. do not explicitly teach, but Sandhu et al. does teach:
6. The method as recited in claim 1, further comprising:
determining that the patent claim is an independent claim (see ¶ [0039]: “Embodiments of the present invention provide a method and a search engine that create automatic tags for preamble, elements/sub-elements and their attributes in the patent claims by segmenting the claims using natural language processing based algorithm. Since the core invention can be described using the independent and dependent claims, therefore the claim can be used to identify the details of the invention. The method uses a NLP (Natural Language Processing) based algorithm to identify the type of claims such as identifying whether the claim is a method claim, system claim or an apparatus claim among others. Similarly the nature of claim is identified using the NLP based algorithm to categorize the independent claims and the dependent claims [i.e., determining if claims are independent or dependent claims], for example by searching for the word "claim" or numbers in the first few words…”);
identifying a dependent claim from the content of the seed document (see ¶ [0039] as in limitation above.);
Haslam et al. and Sandhu et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in intellectual property management. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haslam et al. to incorporate the teachings of Sandhu et al. of determining that the patent claim is an independent claim and identifying a dependent claim from the content of the seed document which provides the benefit of improving search performance (abstract of Sandhu et al.).

However, Haslam et al. in combination with Liao et al. and Sandhu et al. do not explicitly teach, but Zilka et al. does teach:
determining a frequency of occurrence of one or more terms included in the dependent claim in individual documents of the collection of documents (see Col. 26, lines 55-67: “(241) Thereafter, in operation 2454, the patents are ranked based on a licensing potential thereof. Such ranking of the associated potential may be based on a number of words in the broadest claim. To this end, a number of words in the claims of the patents may be determined. Further, the patents may be identified based on the number of words in the claim. For example, dependent claims of each patent may be filtered out (i.e. by identifying dependency language--"as recited in claim x," etc.). Thereafter, the number of words in each independent claim may be counted, and the smallest number may be stored. Thus, the patents with the smallest number of words may be ranked prior to those patents with broadest claims having more words (i.e. limitations, etc.)”);
Haslam et al. in combination with Liao et al. and Sandhu et al. and Zilka et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in intellectual property management. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haslam et al. in combination with Liao et al. and Sandhu et al. to incorporate the teachings of Zilka et al. of determining a frequency of occurrence of one or more terms included in the dependent claim in individual documents of the collection of documents which provides the benefit of reviewing the most licensable patents prior to the rest, when a large collection/portfolio of patents is considered, resulting in a large time/cost-savings (Col. 27, lines 17-18 of Zilka et al.).

However, Haslam et al. in combination with Liao et al., Sandhu et al. and Zilka et al. do not explicitly teach, but Pedersen et al. does teach:
modifying the rankings of the collection of documents includes re-ranking [disclosed by Liao et al. above] the collection of documents based at least in part on the frequency of occurrence of the one or more terms of the dependent claim within the individual documents of the collection of documents (see ¶ [0020 and 0022]: “[0020] In various embodiments, the reference ranking engine uses the entire claim set of a given patent or patent application as the input for the relevance rankings. In one embodiment, the use of the entire claim occurs in an expanded form in which each dependent claim includes a repetition of all of the verbiage of the underlying dependent and independent claims. This process of expanding the entire claim set to repeat implicitly included language functions enhances the ability of this embodiment to create an inherent priority ranking of the terms and phrases used in the claim set based on occurrence. For example, claim elements or terms that appear in an independent claim, and which are therefore replicated in all of the corresponding dependent claims, may be automatically assigned a weighting function equal to the number of dependent claim plus one, as compared to a claim element or term which appears only once in a dependent claim being assigned a weighting function of just one [i.e., modifying of weights (i.e., ranking) based on the frequency of occurrence of claim elements or terms in dependent claims]. [0022] In one embodiment, each of the claims in the target claim set are parsed to identify the claim term and/or claim element components of that claim. The selected set of harvested references can then be ranked according to their relevance with respect to each of the parsed terms and/or claim limitations of one or more claims in the claim set [i.e., ranking of the references is associated with the ranking of the claim elements/terms as disclosed in ¶ [0020]]. In another embodiment, the set of harvested references can be ranked relative to the relative importance of the claim limitation in the entirety of the claim.”).
Haslam et al. in combination with Liao et al., Sandhu et al., Zilka et al., and Pendersen et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in intellectual property management. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haslam et al. in combination with Liao et al., Sandhu et al., Zilka et al., and Pendersen et al. to incorporate the teachings of Pendersen et al. of modifying the rankings of the collection of documents includes re-ranking the collection of documents based at least in part on the frequency of occurrence of the one or more terms of the dependent claim within the individual documents of the collection of documents which provides the benefit of enhancing the ability of this embodiment to create an inherent priority ranking of the terms and phrases used in the claim set based on occurrence ([0020] of Pendersen et al.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Haslam et al. (US 20080154848 A1) further in view of further in view of Liao et al. (US 20110191310 A1), Sandhu et al. (US 20140324808 A1), Zilka; Kevin J. (US 7117443 B1), and Pedersen et al.  (US 20130282735 A1) as applied to claim 6 above, and further in view of Belenzon (US 20110093449 A1).

Regarding claim 7, Haslam et al. in combination with Liao et al., Sandhu et al., Zilka et al., and Pendersen et al. teach all of the limitations as in claim 6, above.
Haslam et al. further teaches:
7. The method as recited in claim 6, further comprising:
obtaining a corpus of additional patent documents related to the seed document (see ¶ [0034 and 0055]: “[0034] FIG. 24 illustrates a sample output report showing a comparison of a claim in a subject patent document with a claim in a reference patent document… [0055] … Possible search methods are explained further in relation to FIGS. 5, 6 and 7. Still referring to FIG. 2, step 206 involves retrieving reference content [i.e., corpus of additional patent documents] from the list of reference content at index RI. The reference content at index RI will be referred to as the current reference content. In step 208, the current reference content is parsed, which may involve a lexical and logical analysis, as well as extraction of other properties. In step 210, similarity scores are generated by comparing lexical, logical information generated in steps 208, as well as by comparison of other properties of the current subject content [i.e., related to seed document (i.e., associated with subject content)] and current reference content [i.e., associated with corpus of additional patent documents]. Comparison may involve matching methods described by U.S. Pat. No. 6,871,174, or using methods described in relation to FIGS. 16A-16E, or any other matching method for a natural language processing system. Step 210 also includes finding text in the current reference content that may be similar to text in the current subject content…”);

However, Haslam et al. in combination with Liao et al., Sandhu et al., Zilka et al., and Pendersen et al. do not explicitly teach, but Belenzon et al. does teach:
determining a first additional frequency of occurrence of one or more terms included in the search string in individual patent documents of the corpus of additional patent documents (see ¶ [0096 and 0098]: “[0096] The document analysis process after OCR is shown in the flow chart of FIG. 5, to which reference is now made. As shown in FIG. 5, the analysis of the patent application documents finds technical phrases, so that each patent application document is reduced to a series of technical phrases [i.e., patent document]. The patent examination documents are then analyzed to find the related patent documents. [0098] Reference is now made to FIG. 6, which is a simplified diagram illustrating the flow of a search procedure using the concepts obtained in FIG. 5. A document is input as an initial query by the user. The document has its own technical phrases which are extracted. The technical phrases that are extracted may or may not belong to concepts identified in the training stage. Where they do, all the technical phrases of the concepts are used to formulate a search query for actual use. The search query then ranks the documents in the database [i.e., frequency associated with references (i.e., frequency associated with all additional patent documents)] according to frequency of occurrence of the technical phrases from the identified concepts.”); and
determining a second additional frequency of occurrence of the one or more terms included in the search string in portions of the seed document other than a claims portion of the seed document (see ¶ [0097]: “Then, each technical phrase is taken in turn and tested for co-occurrence with other technical phrases in other documents. The co-occurrence in related documents is denoted A, and the co-occurrence over documents overall is denoted B. The ratio of A/B is tested, for example against a threshold, and if the test proves positive then the two technical phrases are consigned to a single concept.”); and
wherein the rankings of the collection of documents are also modified based at least partly on the first additional frequency of occurrence and the second additional frequency of occurrence (see ¶ [0098 and 0103]: “[0098] Reference is now made to FIG. 6, which is a simplified diagram illustrating the flow of a search procedure using the concepts obtained in FIG. 5. A document is input as an initial query by the user. The document has its own technical phrases which are extracted. The technical phrases that are extracted may or may not belong to concepts identified in the training stage. Where they do, all the technical phrases of the concepts are used to formulate a search query for actual use. The search query then ranks the documents in the database according to frequency of occurrence of the technical phrases from the identified concepts. [0103] …Features are usually weighted, where the weight increases with the ratio between the frequency at which the features appear in the document [i.e., patent document, (i.e., seed document)], and the frequency they appear in all other documents [i.e., frequency associated with references (i.e., frequency associated with all additional patent documents)].”).
Haslam et al. in combination with Liao et al., Sandhu et al., Zilka et al., and Pendersen et al. and Belenzon et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in intellectual property management. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haslam et al. in combination with Liao et al., Sandhu et al., Zilka et al., and Pendersen et al. to incorporate the teachings of Belenzon et al. of determining a first additional frequency of occurrence of one or more terms included in the search string in individual patent documents of the corpus of additional patent documents; determining a second additional frequency of occurrence of the one or more terms included in the search string in portions of the seed document other than a claims portion of the seed document; and wherein the rankings of the collection of documents are also modified based at least partly on the first additional frequency of occurrence and the second additional frequency of occurrence which provides the benefit of correctly classify a rejected application to its actual prior-art ([0230] of Belenzon et al.).

Claims 10-12 is rejected under 35 U.S.C. 103 as being unpatentable over Haslam et al. (US 20080154848 A1) as applied to claim 9 above, and further in view of Kidron; Adi et al. (US 20160188581 A1), Belenzon et al. (US 20110093449 A1), and Li et al. (US 20210326714 A1).

Regarding claim 10, Haslam et al. teach all of the limitations as in claim 9, above.
Haslam et al. further teaches:
10. The system as recited in claim 9, wherein:
the patent document is classified according to a classification (see ¶ [0069]: “Patent documents may contain UPC and/or IPC, or other classifications. These classifications may be determined by examiners of patents, or they may be determined by automatic classification software, and the classifications may characterize the area(s) of subject matter that document content concerns…”); and
the non-transitory computer-readable media store additional computer-executable instructions, that when executed by the one or more processors cause the one or more processors to perform additional (see Fig. 4 and ¶ [0059] citation as in claim 9, above. Wherein the computer use inherently uses non-transitory computer-readable media.) comprising: 
obtaining a plurality of additional patent documents, the plurality of additional patent documents being classified according to the classification (see ¶ [0069]: “Patent documents may contain UPC and/or IPC, or other classifications. These classifications may be determined by examiners of patents, or they may be determined by automatic classification software, and the classifications may characterize the area(s) of subject matter that document content concerns…”) 

However, Haslam et al. does not explicitly teach, but Kidron et al. does teach:
the plurality of additional patent documents including a first set of additional patent documents having a first priority date before a priority date of the patent document and a second set of additional patent documents having a second priority date after the priority date of the patent document (see ¶ [0085]: “Search module 208 may identify, based on generated contextual metadata 222 stored in memory 220, documents that are stored using storage services 260 and 270 and that are relevant to a contextual query. Sort module 210 may sort, based on a filter, the identified documents into a first plurality of documents and a second plurality of documents… For example, a filter may be applied to separate documents created on or before a certain date [i.e., first set of additional patent documents having a first priority date before a priority date] from documents created after the date [i.e., second set of additional patent documents having a second priority date after the priority date]. The first plurality of documents may be documents created on or before the date, and the second plurality of documents may be documents created after the date.”);
Haslam et al. and Kidron et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in document management systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have Haslam et al. to incorporate the teachings of Kidron et al. of the plurality of additional patent documents including a first set of additional patent documents having a first priority date before a priority date of the patent document and a second set of additional patent documents having a second priority date after the priority date of the patent document which provides the benefit of identifying documents relevant to a query (abstract of Kidron et al.). 

However, Haslam et al. in combination with Kidron et al. do not explicitly teach, but Belenzon et al. does teach:
determining a first frequency of occurrence of a word of the element of the claim in the first set of additional patent documents (see ¶ [0090]: “The learning module 12 learns about relationships between technical phrases [i.e., elements, associated with patent document] based on their rates of occurrence [i.e., frequency of occurrence] in related documents and groups concepts together on that basis. More particularly a ratio is obtained when the rate of co-occurrence in related documents [i.e., associated with one/first category of the reference documents obtained] is compared to the background rate of co-occurrence [i.e., associated with another/second category of the reference documents obtained] as will be explained in greater detail below.);
determining a second frequency of occurrence of the word of the element of the claim in the second set of additional patent documents (see ¶ [0090] citation of Belenzon et al. as in limitation above.);
Haslam et al.in combination with Kidron et al. and Belenzon et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in intellectual property and/or document management. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haslam et al.in combination with Kidron et al.  to incorporate the teachings of Belenzon et al. of determining a first frequency of occurrence of a word of the element of the claim in the first set of additional patent documents and determining a second frequency of occurrence of the word of the element of the claim in the second set of additional patent documents which provides the benefit of correctly classify a rejected application to its actual prior-art ([0230] of Belenzon et al.).

However, Haslam et al.in combination with Kidron et al. and Belenzon et al.  do not explicitly teach, but Li does teach:
analyzing the first frequency of occurrence of the word with respect to a first threshold frequency of occurrence (see ¶ [0061-62 and 0064]: “[0061] … The second word frequency represents the maximum word frequency of a candidate keyword in the plurality of answer word sets. The word segmentation processing can be performed on all the preset questions in the preset question group, or alternatively, the word segmentation processing also can be performed on one or several preset questions in the preset question group, so as to form the question word set. [0062] For example, operation S102 may include that determining a first word frequency of a candidate keyword in the question word set [i.e., first frequency of occurrence (first set/category: i.e., question)] and a second frequency of the candidate keyword in the answer word set [i.e., first frequency of occurrence (second set/category: i.e., answer)]; and if the first word frequency of the candidate keyword is less than or equal to a first word frequency threshold and the second word frequency of the candidate keyword is greater than or equal to a second word frequency threshold, determining that the candidate keyword is a keyword. [0064] For example, the first word frequency threshold and the second word frequency threshold may be the same, and may also be different. The first word frequency threshold, for example, may be 20%. The second word frequency threshold may be 30% [i.e., second threshold greater than first threshold], but the first word frequency threshold and the second word frequency are not limited thereto.”); and
analyzing the second frequency of occurrence of the word with respect to a second threshold frequency of occurrence, the second threshold frequency of occurrence being greater than the first threshold frequency of occurrence (see ¶ [0062 and 0064] citations of Li as in limitation above.).
Haslam et al.in combination with Kidron et al. and Belenzon et al. and Li are both considered to be analogous to the claimed invention because they are in the same field of endeavor in string/query/question generation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haslam et al.in combination with Kidron et al. and Belenzon et al. to incorporate the teachings of Li of analyzing the first frequency of occurrence of the word with respect to a first threshold frequency of occurrence and analyzing the second frequency of occurrence of the word with respect to a second threshold frequency of occurrence, the second threshold frequency of occurrence being greater than the first threshold frequency of occurrence which provides the benefit of automatically acquiring an associated word group related to a keyword according to the keyword, and automatically generates an extended question group by using the associated word group of the keyword [i.e., associated with the thresholds used to determine keywords to generate questions (i.e., string/query)], thereby improving the efficiency of data acquisition, reducing a cost of data acquisition, increasing knowledge coverage, and saving manual workloads ([0034] of Li).

Regarding claim 11, Haslam et al.in combination with Kidron et al. and Belenzon et al.  teach all of the limitations as in claim 10, above.
Haslam et al. further teaches:
11. The system as recited in claim 10, wherein:
the non-transitory computer-readable media store further computer-executable instructions, that when executed by the one or more processors cause the one or more processors to perform further operations (see Fig. 4 and ¶ [0059] citation as in claim 9, above. Wherein the computer use inherently uses non-transitory computer-readable media.)
Li further teaches:
comprising: determining that the first frequency of occurrence of the word is less than the first threshold frequency of occurrence (see ¶ [0062]: “… the first word frequency of the candidate keyword is less than or equal to a first word frequency threshold and the second word frequency of the candidate keyword is greater than or equal to a second word frequency threshold, ….”); and
determining that the second frequency of occurrence of the word is greater than the second threshold frequency of occurrence (see ¶ [0062] citation of Li as in limitation above.); and
wherein generating the search string includes adding the word to the search string based at least partly on the first frequency of occurrence of the word being less than the first threshold frequency of occurrence and the second frequency of occurrence of the word being greater than the second threshold frequency of occurrence (see ¶ [0004 and 0062]: “[0004] At least one embodiment of the present disclosure provides a method for question-and-answer service, which comprises: determining a keyword from a preset question group and a corresponding preset answer, the preset question group comprising at least one preset question; obtaining an associated word group of the keyword, the associated word group comprising at least one associated word of the keyword; and generating an extended question [i.e., generating a string] group comprising at least one extended question by using the associated word group of the keyword [i.e., associated with the keywords determined using the frequency thresholds discussed in ¶ 0006 and 0062 above]. [0006] For example, in the method for question-and-answer service provided by at least one embodiment of the present disclosure, determining the keyword from the at least one candidate keyword comprised in the question word set according to a first word frequency of each of the at least one candidate keyword in the question word set and a second word frequency of the each of the at least one candidate keyword in the answer word set comprises: if a first word frequency [i.e., first frequency of occurrence (first set/category: i.e., question)] of a candidate keyword is less than or equal to a first word frequency threshold and a second word frequency [i.e., second frequency of occurrence (second set/category: i.e., answer)] of the candidate keyword is greater than or equal to a second word frequency threshold, determining that the candidate keyword is the keyword [i.e., associated with the generation of extended question disclosed in [0004]].”).
Haslam et al.in combination with Kidron et al. and Belenzon et al. and Li are both considered to be analogous to the claimed invention because they are in the same field of endeavor in string/query/question generation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haslam et al.in combination with Kidron et al. and Belenzon et al. to incorporate the teachings of Li of determining that the first frequency of occurrence of the word is less than the first threshold frequency of occurrence; determining that the second frequency of occurrence of the word is greater than the second threshold frequency of occurrence; and wherein generating the search string includes adding the word to the search string based at least partly on the first frequency of occurrence of the word being less than the first threshold frequency of occurrence and the second frequency of occurrence of the word being greater than the second threshold frequency of occurrence which provides the benefit of automatically acquiring an associated word group related to a keyword according to the keyword, and automatically generates an extended question group by using the associated word group of the keyword [i.e., associated with the thresholds used to determine keywords to generate questions (i.e., string/query)], thereby improving the efficiency of data acquisition, reducing a cost of data acquisition, increasing knowledge coverage, and saving manual workloads ([0034] of Li).

Regarding claim 12, Haslam et al.in combination with Kidron et al. and Belenzon et al.  and Li et al.  teach all of the limitations as in claim 10, above.
Haslam et al. further teaches:
12. The system as recited in claim 10, wherein the non-transitory computer-readable media store further computer-executable instructions, that when executed by the one or more processors cause the one or more processors to perform further operations (see Fig. 4 and ¶ [0059] citation as in claim 9, above. Wherein the computer use inherently uses non-transitory computer-readable media.) comprising: 

Belenzon et al. further teaches:
determining a breadth of the element based at least partly on first frequency of occurrence of the word and the second frequency of occurrence of the word (see ¶ 0090 and 0097: “see ¶ [0090]: “The learning module 12 learns about relationships between technical phrases [i.e., elements, associated with patent document] based on their rates of occurrence [i.e., frequency of occurrence] in related documents and groups concepts together on that basis. More particularly a ratio is obtained when the rate of co-occurrence in related documents [i.e., associated with one/first category of the reference documents obtained] is compared to the background rate of co-occurrence [i.e., associated with another/second category of the reference documents obtained] as will be explained in greater detail below. If the rate of occurrence in the related documents is higher than the background rate, that is to say the ratio is positive, the two technical phrases may be linked together to form a concept, that is to say a grouping of related phrases. In one embodiment, the connection may be an absolute yes/no connection, where a connection is made whenever the ratio [i.e., associated with both the rates of occurrence of category one and two, discussed above.] exceeds a predetermined threshold [i.e., predetermined threshold interpreted to be associated with both the first and second thresholds of frequency of occurrence]. Alternatively a relative connection may be defined based on the actual proportion obtained. The ratio may be calculated from a training documents database 16 of technical documents and a listing of which documents are related to which other documents. [0097] Then, each technical phrase is taken in turn and tested for co-occurrence with other technical phrases in other documents. The co-occurrence in related documents is denoted A, and the co-occurrence over documents overall is denoted B. The ratio of A/B is tested, for example against a threshold, and if the test proves positive then the two technical phrases are consigned to a single concept. [i.e., concept is interpreted as associated with the breadth of the element: (i.e., technical phrase)]”).
Haslam et al.in combination with Kidron et al. and Belenzon et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in intellectual property and/or document management. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haslam et al.in combination with Kidron et al.  to incorporate the teachings of Belenzon et al. of determining a breadth of the element based at least partly on first frequency of occurrence of the word and the second frequency of occurrence of the word which provides the benefit of correctly classify a rejected application to its actual prior-art ([0230] of Belenzon et al.).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Haslam et al. (US 20080154848 A1) further in view of further in view of Liao et al. (US 20110191310 A1), as applied to claim 13 above, and further in view of King et al. (US 20060119900 A1).

Regarding claim 14, Haslam et al. in combination with Liao et al. teach all of the limitations as in claim 13, above.
Haslam et al. further teaches:
14. The system as recited in claim 13, wherein the non-transitory computer-readable media store further computer-executable instructions, that when executed by the one or more processors cause the one or more processors to perform further (see Fig. 4 and ¶ [0059] citation as in claim 9, above. Wherein the computer use inherently uses non-transitory computer-readable media.) comprising:

However, Haslam et al. in combination with Liao et al. do not explicitly teach, but King et al. does teach:
modifying the search string to generate a modified search string, the modified search string including an additional word that is different from one or more words included in the search string (see ¶ [0387]: “When the search results identify multiple content that may correspond to the rendered document 426, the person using the scanner 402 may be prompted to scan additional information from the document 426 (e.g. a few additional words). The additionally scanned information may be converted to text or otherwise processed, formed into a modified search query [i.e., including in the search string additional words] (possibly including the text produced from the originally scanned information [i.e., additional word, interpreted to be different from words in the search string]) and communicated to the search engine 408. In this manner the search results may be modified and narrowed. Updated search results [i.e., additional collection of documents] may be received from the search engine 408 [i.e., third-party search authority], and the electronic content corresponding to the rendered document 426 therefrom identified.”);
sending, via the one or more communication interfaces, the modified search string to the third-party searching authority; (see ¶ [0387] citation of King et al. as in citation above and Fig. 4 (406: network [i.e., communication interface]).) and
receiving an additional collection of documents from the third-party searching authority, the additional collection of documents being responsive to the additional search string (see ¶ [0387] citation of King et al. as in citation above.).
 Haslam et al. in combination with Liao et al.and King et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in intellectual property and/or document management. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haslam et al. in combination with Liao et al. to incorporate the teachings of King et al. of modifying the search string to generate a modified search string, the modified search string including an additional word that is different from one or more words included in the search string; sending, via the one or more communication interfaces, the modified search string to the third-party searching authority; and receiving an additional collection of documents from the third-party searching authority, the additional collection of documents being responsive to the additional search string which provides the benefit of locating electronic content or portions thereof that is relevant or related to the scanned information ([0377] of King et al.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Haslam et al. (US 20080154848 A1) further in view of further in view of Liao et al. (US 20110191310 A1) and King et al. (US 20060119900 A1) as applied to claim 14 above, and further in view of Belenzon et al. (US 20110093449 A1).

Regarding claim 15, Haslam et al. in combination with Liao et al. and King et al. teach all of the limitations as in claim 14, above.
Haslam et al. further teaches:
15. The system as recited in claim 14, wherein:
the non-transitory computer-readable media store other computer-executable instructions, that when executed by the one or more processors cause the one or more processors to perform other operations (see Fig. 4 and ¶ [0059] citation as in claim 9, above. Wherein the computer use inherently uses non-transitory computer-readable media.)  comprising:
King et al. further teaches:
 determining an additional word included in at least one document of the collection of documents or a portion of the patent document other than a claims portion of the patent document (see ¶ [0387]: “…The scanned text [i.e., associated with additional word] may be highlighted, underlined, bolded, italicized, or otherwise formatted or annotated in the search results [i.e., collection of documents] or corresponding electronic content….”);
Haslam et al. in combination with Liao et al. and King et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in intellectual property and/or document management. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haslam et al. in combination with Liao et al. to incorporate the teachings of King et al. of determining an additional word included in at least one document of the collection of documents or a portion of the patent document other than a claims portion of the patent document which provides the benefit of enhancing the recognition process ([0058] ] of King et al.) and search results being modified and narrowed ([0387] of King et al.).

However, Haslam et al. in combination with Liao et al. and King et al. do not explicitly teach, but Belenzon et al. does teach:
the additional word is semantically similar to the at least one word from the element of the claim included in the search string (see ¶ [0226]: “Reference is now made to FIG. 19, which is a simplified diagram showing a process of synonym selection for use with an embodiment of the present invention. The user enters a search query and is presented with synonyms from a synonyms database to select [i.e., additional word, semantically similar (e.g., synonym)]. The system looks for words that can be split from the entered words and for stems of the entered words and then carries out a search based on weightings of query phrases in the results. More likely synonyms can be more highly weighted in the results or exact matches can be weighted more highly than matches of synonyms… ”); and
the modified search string includes the additional word (see ¶ [0226]: “… Either way each document is given an overall score based on finding the search queries or the search queries modified by the synonyms. ”).
Haslam et al. in combination with Liao et al., King et al. and Belenzon et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in intellectual property and/or document management. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haslam et al. in combination with Liao et al.  and King et al.  to incorporate the teachings of Belenzon et al. of the additional word is semantically similar to the at least one word from the element of the claim included in the search string; and the modified search string includes the additional word which provides the benefit of submitting to the user search results with higher ranked and thus presumably more closely related prior art listed first ([0227] of Belenzon et al.).

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Haslam et al. (US 20080154848 A1) as applied to claim 16 above, and further in view of Sandhu et al. (US 20140324808 A1).

Regarding claim 17, Haslam et al. teach all of the limitations as in claim 16, above.
However, Haslam et al. does not explicitly teach but Sandhu et al. teaches:
17. The method as recited in claim 16, further comprising:
determining a part of speech for individual words included in the claim (see  Fig. 8 and ¶ [0040]: “The Natural Language Processing engine contains a pipeline of blocks that (1) parse the patent into words separated by whitespaces (tokenizer), (2) tag the words with their grammatical part of speech (POS tagger), (3) chunk the tags into phrases of interest such as noun phrases, preposition phrases, verb phrases, adjective phrases, etc (chunker), (4) semantically tag the chunks into tags of interest such as claim preamble, elements, sub-elements, or their respective attributes.”); and
determining limitations included in the claim by identifying at least one of nouns, noun and adjective couplings, verbs, or verb and adverb couplings with respect to the words included in the claim (see Fig. 8 and ¶ [0040] citation of Sandhu et al. as in limitation above.); and
wherein the element of the claim includes a plurality of the limitations included in the claim (see Fig. 8 and ¶ [0040] citation of Sandhu et al. as in limitation above.).
Haslam et al. and Sandhu et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in intellectual property management. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haslam et al. to incorporate the teachings of Sandhu et al. of determining a part of speech for individual words included in the claim; determining limitations included in the claim by identifying at least one of nouns, noun and adjective couplings, verbs, or verb and adverb couplings with respect to the words included in the claim; and wherein the element of the claim includes a plurality of the limitations included in the claim which provides the benefit of improving search performance (abstract of Sandhu et al.).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Haslam et al. (US 20080154848 A1) as applied to claim 16 above, and further in view of Sandhu et al. (US 20140324808 A1) and further in view of DeVries (US 20180341630 A1).

Regarding claim 18, Haslam et al. in combination with Sandhu et al.  teach all of the limitations as in claim 17, above.

However, Haslam et al. in combination with Sandhu et al. do not explicitly teach but DeVries further teaches:
18. The method as recited in claim 17, further comprising:
determining a plurality of predicates included in the claim and a plurality of arguments included in the claim (see Fig. 10 (example: 132: “the third image” [i.e., argument] and 116: (defines) “an information button on the touch screen dot matrix display” [i.e., predicate is interpreted as the verb (i.e., defines) followed by the predicate noun phrase 116]) and Fig. 17 (1710: “Identify feature topic NP [i.e., arguments] and any predicates [i.e., predicates]”) and ¶ [0091]: “The methods 1600 and 1700 according to the illustrated embodiment may obtain a base fragment 120 or a feature fragment 130 from the one or more claim statements, and identify a portion of specification text (e.g., a paragraph) that is similar to the base fragment 120 or the feature fragment 130. Steps 1610, 1614, 1710, 1714. Similarity may be based on criteria described herein, including, for example, recitation of the same or substantially similar noun phrases 100, such as a recitation of the base topic noun phrase 114 or the feature topic noun phrase 132 and any predicate noun phrases 116. The specification text may be processed in a manner similar to that described herein in connection with the illustrated embodiments of FIGS. 14 and 15 to facilitate identifying the portion of the specification text that is similar to the base fragment 120 or the feature fragment 130.”);
determining at least one predicate of the one or more predicates that corresponds to an argument of the one or more arguments  (see Figs. 8-11 (elements 132 [i.e., arguments] and 116 [i.e., associated with predicates]), Fig. 17 and ¶ [0091] citation as in limitation above.); and
wherein the element of the claim includes at least a grouping of an argument of the plurality of arguments with a predicate of the plurality of predicates (see Figs. 8-11 (elements 132 [i.e., arguments] and 116 [i.e., associated with predicates]), Fig. 17 and ¶ [0091] citation as in limitation above.).
Haslam et al. in combination with Sandhu et al. and DeVries are both considered to be analogous to the claimed invention because they are in the same field of endeavor in intellectual property management. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haslam et al. in combination with Sandhu et al. to incorporate the teachings of DeVries of determining a plurality of predicates included in the claim and a plurality of arguments included in the claim; determining at least one predicate of the one or more predicates that corresponds to an argument of the one or more arguments; and wherein the element of the claim includes at least a grouping of an argument of the plurality of arguments with a predicate of the plurality of predicates which provides the benefit of facilitating identifying the portion of the specification text that is similar to the base fragment ([0091] of DeVries ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 9:00 am - 4:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659



/Keisha Y. Castillo-Torres/Examiner, Art Unit 2659        
                                                                                                                                                                                                /Paras D Shah/ Primary Examiner, Art Unit 2659                                                                                                                                                                                                       
10/14/2022